 Case 1:18-cr-00538-MKB Document 42 Filed 10/30/20 Page 1 of 2 PageID #: 207




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                        No. 18-cr-538 (MKB)

                 - v. -                                 Date of service: October 30, 2020

                                                        NOTICE OF MOTION
 NG CHONG HWA a.k.a. Roger Ng,
                                                        ORAL ARGUMENT REQUESTED
                              Defendant.



       PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law, dated October 30,

2020, Defendant Roger Ng, through the undersigned attorney, Marc A. Agnifilo, moves the

Honorable Margo K. Brodie, for an Order granting the following relief:

      1. Dismissing the Indictment for lack of venue over the charged conduct;

      2. Dismissing Count One of the Indictment because it eliminates an essential element of
         the offense;

      3. Dismissing Count Two of the Indictment because it fails to allege that the defendant
         conspired to circumvent a set of internal accounting controls cognizable under the
         FCPA;

      4. Dismissing Count Three of the Indictment because it fails to provide notice of Money
         Laundering pursuant to Federal Rule of Criminal Procedure 7(c)(1);

      5. Modifying the Deferred Prosecution Agreement entered into in United States v.
         Goldman Sachs Group Inc;

      6. Ordering the prompt production of Brady materials, pursuant to Brady v. Maryland, 373
         U.S. 83 (1963), and its progeny, including Giglio v. United States, 405 U.S. 150 (1972),
         and United States v. Bagley, 473 U.S. 667 (1985), the Fifth and Sixth Amendments to
         the Constitution of the United States and applicable law;

      7. Ordering the Government to change the designation of more than 110,000 “Attorney’s
         Eyes Only” items to “Sensitive Discovery Material”;
 Case 1:18-cr-00538-MKB Document 42 Filed 10/30/20 Page 2 of 2 PageID #: 208




         8. And for such further relief as the Court may deem proper.


         Pursuant to Paragraph 9 of the Protective Order, which requires the parties to file

“Discovery Materials under seal,” counsel is filing the accompanying memorandum of law under

seal out of an abundance of caution. (Dkt. 26 ¶ 9.) However, it is counsel’s position the

memorandum (with the exception of Point Seven above) should be unsealed. (Id., noting that

defense counsel should “indicate to the Court their position with regard to whether the Discovery

Material should remain under seal.”)

Dated:          October 30, 2020
                New York, NY

                                                            Respectfully submitted,

                                                             /s/
                                                            Marc A. Agnifilo, Esq., Of Counsel
                                                            Zach Intrater, Esq., Of Counsel
                                                            Teny R. Geragos, Esq.
                                                            Jacob Kaplan, Esq.

                                                            BRAFMAN & ASSOCIATES, P.C.
                                                            767 Third Avenue, 26th Floor
                                                            New York, NY 10017
                                                            (212)750-7800

cc:      Counsel for the Government (via ECF and email)




                                                2
